Exhibit 10.1
FORBEARANCE AGREEMENT
     This FORBEARANCE AGREEMENT (this “Agreement”), dated as of May 28, 2008, is
entered into by and between Tennenbaum Multi-Strategy Master Fund
(“Tennenbaum”), as a holder of certain 7.875% Senior Notes due 2009 (the
“Notes”) issued under the Indenture dated as of March 1, 1999, among Fremont
General Corporation (“Issuer”), as issuer and The First National Bank of
Chicago, as trustee (as amended or supplemented from time to time, the “1999
Indenture”) and Issuer (together with Tennenbaum being, a “Party”; collectively,
the “Parties”). All capitalized terms used in this Agreement but not otherwise
defined herein shall have the meanings ascribed to those terms in the 1999
Indenture.
RECITALS
          (a) HSBC Bank USA, National Association has been appointed as the
trustee under the 1999 Indenture (together with any Person succeeding to HSBC
Bank USA, National Association as trustee under the 1999 Indenture, “Indenture
Trustee”) and has, accordingly, succeeded to all rights of The First National
Bank of Chicago under the 1999 Indenture.
          (b) Certain Events of Default under (and as defined in) the 1999
Indenture exist and are continuing, and as a consequence, Indenture Trustee or
Tennenbaum may, among other things, declare the Outstanding principal balance of
all Securities issued in connection with the Notes (collectively, the
“Obligations”) to be immediately due and payable.
          (c) Issuer has requested that Tennenbaum, as the holder of more than
seventy-five percent (75%) of the Obligations, forbear from exercising its
rights and remedies with respect to the Events of Default during the Forbearance
Period (as defined below).
          (d) Tennenbaum has agreed to such forbearance upon the terms and
conditions set forth in this Agreement.
     NOW, THEREFORE, in consideration of the premises herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, agree as follows:
ARTICLE I
DEFINITIONS
     1.01 Capitalized terms used in this Agreement, to the extent not otherwise
defined in this Agreement, shall have the same meaning as in the 1999 Indenture.
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
     “CapSource” means CapitalSource TRS, Inc.
     “DFI” has the meaning ascribed to that term in the Purchase Agreement.

 



--------------------------------------------------------------------------------



 



     “FDIC” has the meaning ascribed to that term in the Purchase Agreement.
     “Forbearance Period” means the period commencing at the time when all
conditions to the effectiveness of this Agreement have been satisfied and ending
on the earliest to occur of (i) the consummation of the sale of substantially
all of the assets of Fremont Investment & Loan pursuant to the Purchase
Agreement; (ii) the tenth (10th) Business Day following the date of issuance of
a written determination by the DFI or FDIC to deny any application for a
Regulatory Approval that is required for the consummation of the transactions
contemplated by the Purchase Agreement; (iii) the tenth (10th) Business Day
following the date on which all Regulatory Approvals have been issued if Issuer
has not filed by that tenth Business Day a voluntary petition to commence a
Chapter 11 case under the United States Bankruptcy Code; (iv) the termination of
the Purchase Agreement or the making of any public announcement by Issuer that
Issuer does not intend to pursue the Purchase Agreement; (v) the modification of
the Purchase Agreement (other than a modification to extend the termination date
thereof from time to time) in any material respect without Tennenbaum’s consent,
which consent shall not be unreasonably withheld, conditioned or delayed (each
such material modification being a “Material Modification”); or (vi) the
occurrence of the Termination Date, provided, however, that the Termination Date
shall be automatically extended for up to two (2) periods of one (1) calendar
month each if, on or before the initial Termination Date (or if the first
extension period of the Termination Date remains in effect, on or before
August 31, 2008), Issuer delivers to Tennenbaum an officer’s certificate
certifying that (X) none of the events in clauses (i) though (v) above has
occurred, (Y) CapSource has agreed in writing to extend the termination date of
the Purchase Agreement to a date not earlier than August 31, 2008 with respect
to the first extension of the Termination Date, or September 30, 2008 with
respect to the second extension of the Termination Date, and (Z) the inability
to consummate the Purchase Agreement at such time is due solely to the failure
to obtain the Regulatory Approvals from the FDIC or DFI as of such date.
     “Purchase Agreement” means that certain Purchase and Assumption Agreement
dated April 13, 2008 among Issuer, Fremont General Credit Corporation, Fremont
Investment & Loan and CapitalSource TRS, Inc., as the same may be amended from
time to time.
     “Regulatory Approval” has the meaning ascribed to that term in the Purchase
Agreement.
     “Supplemental Indenture” means that certain Supplemental Indenture between
Issuer and Indenture Trustee in the form attached hereto as Exhibit A.
     “Termination Date” means July 31, 2008, as extended from time to time
pursuant to the terms of the definition of “Forbearance Period”.
ARTICLE II
FORBEARANCE; CERTAIN AGREEMENTS
     2.01 Forbearance. During the Forbearance Period, Tennenbaum will not, and
hereby directs Indenture Trustee not to, take, or cause another person to take,
any action, (i) to accelerate (or cause the acceleration of) the maturity of the
Obligations or to otherwise enforce payment of

 



--------------------------------------------------------------------------------



 



the overdue principal on the Obligations, or (ii) to exercise any other
default-related rights and remedies available to Tennenbaum against Issuer under
the 1999 Indenture or applicable law with respect to the Obligations. Upon the
expiration of the Forbearance Period, Tennenbaum shall be entitled (but not
required) to exercise any of its rights and remedies under this Agreement, the
1999 Indenture, or applicable law.
     2.02 No Waiver. Tennenbaum has not waived, is not by this Agreement
waiving, and has no present intention of waiving, any Event of Default that may
be continuing as of the effectiveness of this Agreement or any Event of Default
that may occur after the effectiveness of this Agreement.
ARTICLE III
CONDITIONS PRECEDENT
     3.01 Conditions Precedent to this Agreement. The effectiveness of this
Agreement is conditioned upon the satisfaction of the following conditions
precedent:
          (a) This Agreement shall have been executed and delivered by the
Parties,
          (b) Indenture Trustee shall have executed and delivered the
Supplemental Indenture, and the Supplemental Indenture shall have become
effective as a supplemental indenture to the 1999 Indenture; and
          (c) Tennenbaum shall have executed and delivered its consent to the
Supplemental Indenture.
ARTICLE IV
ADDITIONAL COVENANTS OF ISSUER AND TENNENBAUM
     4.01 Additional Covenant of Issuer. Concurrently with the execution and
delivery of this Agreement, and as a condition precedent to its effectiveness,
Issuer will (i) pay to Tennenbaum an amount equal to the fees and expenses
incurred by or on behalf of Tennenbaum with respect to legal and financial
advisory services provided to Tennenbaum respect to the restructuring of Issuer
in an aggregate amount of $207,039.45 and (ii) pay to Simpson Thacher &
Bartlett, LLP an amount sufficient to bring the aggregate retainer paid by
Issuer to them, net of the fees and expenses already incurred by Simpson Thacher
& Bartlett, LLP, to $50,000. Tennenbaum agrees to provide to Issuer reasonably
acceptable written documentation supporting such fees and expenses.
     4.02 Additional Covenants of Tennenbaum. Concurrently with the execution
and delivery of this Agreement, Tennenbaum shall deliver to Issuer and Indenture
Trustee a copy of the Supplemental Indenture executed by Tennenbaum, who must
constitute (and Tennenbaum does hereby represent and warrant to Issuer and
Indenture Trustee that Tennenbaum constitutes) at the time of the execution
thereof the Holder of more than seventy-five percent (75%) of the Obligations.
Further, if Tennenbaum consents to a Material Modification, Tennenbaum shall,
simultaneously with the delivery of that consent, cause the execution and
delivery of such additional documentation as is necessary to effect the
amendment of Section 5.2 of the 1999

 



--------------------------------------------------------------------------------



 



Indenture (as amended pursuant to the terms of the Supplemental Indenture) to
permit the execution, delivery and performance of the Material Modification
thereunder.
ARTICLE V
MISCELLANEOUS PROVISIONS
     5.01 Severability. Any provision of this Agreement held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Agreement and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
     5.02 Successors and Assigns; Third Party Beneficiaries. This Agreement
shall be binding upon and inure to the benefit of the Parties and their
respective successors and assigns, except that no other person shall have any
right, benefit or interest under or because of the existence of this Agreement.
     5.03 Amendments; Interpretation. No amendment or modification of any
provision of this Agreement shall be effective without the written agreement of
Issuer and Tennenbaum, and no waiver of any provision of this Agreement or
consent to any departure by Issuer therefrom, shall in any event be effective
without the written concurrence of Tennenbaum. Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it was given. The Parties have had the opportunity to be represented by counsel
in their negotiations of the terms of this Agreement, and therefore, no
provision of this Agreement shall be construed against any Party on the theory
that such party drafted such provision.
     5.04 Counterparts. This Agreement may be executed by one or more of the
Parties in any number of separate counterparts, each of which when so executed
shall be deemed to be an original, but all of which when taken together shall
constitute one and the same instrument, and all signature pages transmitted by
electronic transmission shall be considered as original executed counterparts.
Each Party agrees that it will be bound by its own facsimile or electronic
signature and that it accepts the facsimile or electronic signatures of each
other Party.
     5.05 Headings. The headings, captions, and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement.
     5.06 Applicable Law. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS CHOSEN TO GOVERN THE 1999 INDENTURE.
     5.07 Waiver of Jury Trial. EACH OF THE PARTIES WAIVES ANY RIGHT TO HAVE A
JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT,
OR OTHERWISE, BETWEEN TENNENBAUM AND ISSUER OR ANY OF THEIR RESPECTIVE
AFFILIATES ARISING OUT OF, CONNECTED WITH, RELATED TO OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN THIS AGREEMENT. INSTEAD, ANY DISPUTES
RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.

 



--------------------------------------------------------------------------------



 



     5.08 Final Agreement. THE 1999 INDENTURE, THE SUPPLEMENTAL INDENTURE AND
THIS AGREEMENT REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF ON THE DATE THIS AGREEMENT IS EXECUTED. THE 1999
INDENTURE, THE SUPPLEMENTAL INDENTURE AND THIS AGREEMENT MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS
AGREEMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY EACH PARTY.
[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed on the date first
above-written, to be effective upon satisfaction of the conditions set forth in
this Agreement.

          ISSUER:

FREMONT GENERAL CORPORATION
      By:   /s/ DONALD E. ROYER       Name:   Donald E. Royer      Its:  
Executive Vice President and General Counsel       
  TENNENBAUM:

TENNENBAUM MULTI-STRATEGY MASTER FUND
      By:   Tennenbaum Capital Partners, LLC,
its Investment Manager
      By:   /s/ DAVID HOLLANDER       Name:   David Hollander      Its:  
Managing Director       

 